     Case 2:20-cv-01693-TLN-CKD Document 12 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    ENRICO PAVAO,                                       No. 2:20-cv-1693 TLN CKD P
11                        Plaintiff,
12            v.                                          ORDER
13    UNKNOWN,
14                        Defendant.
15

16          Plaintiff is a state prisoner proceeding pro se in an action brought pursuant to 42 U.S.C.

17   § 1983. Plaintiff requests that the court appoint counsel. ECF No. 11. District courts lack

18   authority to require counsel to represent indigent prisoners in section 1983 cases. Mallard v.

19   United States Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may

20   request an attorney to voluntarily represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell

21   v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36

22   (9th Cir. 1990). When determining whether “exceptional circumstances” exist, the court must

23   consider plaintiff’s likelihood of success on the merits as well as the ability of the plaintiff to

24   articulate his claims pro se in light of the complexity of the legal issues involved. Palmer v.

25   Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (district court did not abuse discretion in declining to

26   appoint counsel). The burden of demonstrating exceptional circumstances is on the plaintiff. Id.

27   Circumstances common to most prisoners, such as lack of legal education and limited law library

28   access, do not establish exceptional circumstances that warrant a request for voluntary assistance
                                                         1
     Case 2:20-cv-01693-TLN-CKD Document 12 Filed 11/19/20 Page 2 of 2


 1   of counsel.

 2             Having considered the factors under Palmer, the court finds that plaintiff has failed to

 3   meet his burden of demonstrating exceptional circumstances warranting the appointment of

 4   counsel at this time.

 5             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of

 6   counsel (ECF No. 11) is denied without prejudice.

 7   Dated: November 19, 2020
                                                        _____________________________________
 8
                                                        CAROLYN K. DELANEY
 9                                                      UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15   12/pava1693.31(2)

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
